If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 8, 2021
               Plaintiff-Appellee,

v                                                                    No. 352385
                                                                     Oakland Circuit Court
ROBERT DANIEL HUNT,                                                  LC No. 19-269674-FH

               Defendant-Appellant.


Before: FORT HOOD, P.J., and GADOLA and LETICA, JJ.

LETICA, J. (dissenting).

       I respectfully dissent.

       In my view, this case involves the straight-forward application of principles of statutory
construction. “When [statutory] language is unambiguous, no further judicial construction is
required or permitted, because the Legislature is presumed to have intended the meaning it plainly
expressed.” People v Stone, 463 Mich 558, 562; 621 NW2d 702 (2011).

        An assessment of 10 points is appropriate when “[t]here were 2 to 9 victims who were
placed in danger of physical injury or death, or 4 to 19 victims who were placed in danger of
property loss . . . .” MCL 777.39(1)(c).1 The sentencing court must “[c]ount each person who was
placed in danger of physical injury or loss of life or property as a victim.” MCL 777.39(2)(a). The
operative phrase is “were placed in danger.” By employing a passive verb in the past tense, the
Legislature required an action completed. Accordingly, the residents must have actually been
placed in danger of physical injury or death; the mere possibility or potential of such danger is not
sufficient.




1
 In 2006, the statutory language was amended to separately address physical and property harm.
2006 PA 548.



                                                -1-
        Offense variable (OV) 9 must be scored using the defendant’s conduct during the
sentencing offense. People v Sargent, 481 Mich 346, 350; 750 NW2d 161 (2008) (“[U]nless stated
otherwise, only conduct that relates to the offense being scored may be considered.”); People v
McGraw, 484 Mich 120, 134; 771 NW2d 655 (2009) (OV 9 “must be scored . . . solely on the
basis of defendant’s conduct during the breaking and entering.”). There are several different ways
that a person may commit second-degree home invasion. Second-degree home invasion includes
(1) breaking and entering a dwelling2 with the intent to commit a felony, larceny, or assault therein;
(2) entering a dwelling without permission with the intent to commit a felony, larceny, or assault
in the dwelling; or (3) breaking and entering a dwelling or entering it without permission and, at
any time, committing a felony, larceny or assault. MCL 750.110a(3). In this case, defendant
pleaded guilty to entering the home without permission with the intention to commit a larceny
therein.

        Like the majority, I recognize that this Court has held that “[a] person may be a victim
under OV9 even if he or she did not suffer actual harm[.]” People v Gratsch, 299 Mich App 604,
624; 831 NW2d 462 (2013), vacated in part on other grounds 495 Mich 876 (2013). This Court
determined that “a close proximity to a physically threatening situation may suffice to count the
person as a victim.” Id. For that reason, this Court affirmed a 10-point score for OV 9 because
the defendant, a prison inmate in possession of a weapon, had threatened to use it to harm another
inmate and a guard. Id. at 623-624. See also People v Walden, 319 Mich App 344, 349-350; 901
NW2d 142 (2017) (the defendant drew and swung a knife when “at least three people were near”
him).

        On the other hand, this Court reversed a 10-point score for OV 9 when a one-year-old child
was “not in any potential line of fire” “in a bedroom further back in the house” as the defendant
shot the murder victim; consequently, the child was “not in any potential line of fire.” People v
Baskerville, ___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket No. 345403); slip op at 8-9.
And, in a factually similar case, this Court recently reversed a sentencing court’s assessment of 10
points for OV 9 following the defendant’s plea to third-degree home invasion. People v
Risbridger, unpublished opinion per curiam, issued March 3, 2020 (Docket No. 347170). 3 The
defendant used a screwdriver to break into an acquaintance’s garage and steal beer while one of
the home’s occupants, who was pregnant, was inside, but unaware of his presence. Id. at 1, 4.
Relevant to scoring OV 9, this Court noted that the defendant was not “armed with any type of
weapon or otherwise engaged in any conduct that could have caused injury” to the pregnant
woman. Id. Moreover, the defendant “did not encounter” the woman, “did not threaten her or
make physical contact with her, . . . or otherwise create a dangerous situation.” Id. Thus, this
Court concluded that there was no record “evidence from which the trial court could have found
that two or more persons were placed in danger of physical injury or loss of life . . . .” Id.




2
    A dwelling includes an attached appurtenant structure, MCL 750.110a(1)(a), like a garage.
3
  Although unpublished opinions are not precedentially binding under the rule of stare decisis,
MCR 7.215(C)(1), this Court’s analysis relied on Gratsch and Walden. Risbridger, unpub op at
3.


                                                 -2-
         So too here. There is simply no record evidence that the residents of the house were ever
actually placed in danger of physical injury or death by defendant’s conduct during the commission
of this home invasion. The residents were asleep when defendant apparently entered through an
unlocked sliding door. Defendant took items that were located in the living room and kitchen area
of the home. There is no evidence that defendant ventured away from that area toward or into the
residents’ bedrooms or that he took any object located there. Nor is there evidence that defendant
was armed in any manner. The residents did not awaken to confront defendant and he did not
encounter or confront them. Instead, defendant left without detection and the adult residents only
later discovered the home invasion.

        Like my colleagues and the trial court, I am cognizant that a defendant’s conduct during a
home invasion certainly has the potential to result in physical injury or death. There are a myriad
of situations where a homeowner or an occupant is placed in danger of physical injury or death
because of a defendant’s actions during a home invasion. But constrained by the plain language
of MCL 777.39(1)(c), the sentencing court could assess 10 points only when 2 to 9 victims were
actually placed in danger of physical injury or death. Here, however, for the reasons already
detailed, the three residents of this home invasion were never placed in danger of physical injury
or death. Accordingly, I would conclude that the trial court erred by assessing 10 points for OV 9
and I would remand for resentencing because the trial court’s scoring error alters the applicable
guidelines range. People v Francisco, 474 Mich 82, 89 n 8; 711 NW2d 44 (2006).



                                                            /s/ Anica Letica




                                               -3-